Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150591(72)                                                                                               Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  INNOVATION VENTURES, L.L.C., d/b/a                                                                 Richard H. Bernstein,
  LIVING ESSENTIALS,                                                                                                 Justices
            Plaintiff-Appellant,
                                                                   SC: 150591
  v                                                                COA: 315519
                                                                   Oakland CC: 2012-124554-CZ
  LIQUID MANUFACTURING, L.L.C., K & L
  DEVELOPMENT OF MICHIGAN, L.L.C., LXR
  BIOTECH L.L.C., ETERNAL ENERGY, L.L.C.,
  ANDREW KRAUSE, and PETER PAISLEY,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion of defendants-appellees to extend the
  time to file their brief is GRANTED. The brief will be accepted as timely filed if
  submitted on or before November 11, 2015.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 30, 2015
                                                                              Clerk